United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 00-1312
            ___________

Eric W. Smith,                        *
                                      *
            Plaintiff-Appellee,       *
                                      *
      v.                              *
                                      *
Chevron Chemical Company, Inc., a     *
foreign corporation,                  *
                                      *
            Defendant Third Party     *
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      *
Montana-Dakota Utilities, Inc., a     *
division of MDU Resources Group,      *
Inc.,                                 *
                                      *
          Third Party Defendant-      *
          Appellee.                   *
____________                          *   Appeals from the United States
                                      *   District Court for the District of
Chemical Manufacturers Association,   *   South Dakota.
                                      *
            Amicus on Behalf of       *       [UNPUBLISHED]
            Appellant.                *

            __________

            No. 00-1491
            __________
Eric W. Smith,                         *
                                       *
             Plaintiff,                *
                                       *
       v.                              *
                                       *
Chevron Chemical Company, Inc., a      *
foreign corporation,                   *
                                       *
             Defendant Third Party     *
             Plaintiff-Appellee,       *
                                       *
       v.                              *
                                       *
Montana-Dakota Utilities, Inc., a      *
division of MDU Resources Group,       *
Inc.,                                  *
                                       *
             Third Party Defendant-    *
             Appellant.                *
____________                           *
                                       *
Chemical Manufacturers Association,    *
                                       *
             Amicus on Behalf of       *
             Appellant.                *
                                  ___________

                          Submitted: December 13, 2000

                               Filed: December 19, 2000
                                ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

                                     -2-
       Eric W. Smith was injured by an explosion and fire that occurred while he was
fusing a high-volume tapping tee to a pressurized gas pipeline in South Dakota. Smith
brought this diversity lawsuit against the tee's manufacturer, Chevron Chemical
Company, Inc., alleging negligence and strict liability. Chevron brought third party
claims against the pipeline's owner and operator, Montana-Dakota Utilities, Inc., for
failure to comply with federal regulations and for negligent training and supervision.
Following a trial, a jury returned a verdict in Smith's favor, finding Chevron 90% at
fault and Montana Dakota 10% at fault. The jury awarded $300,000 in compensatory
damages and $600,000 in punitive damages.

       On appeal, Chevron asserts the district court committed error in submitting the
question of punitive damages to the jury, in denying its motion for a new trial alleging
the court erroneously admitted hearsay evidence of other accidents, in admitting expert
testimony, and in granting Montana Dakota's motion instead of Chevron's motion for
summary judgment on the "sophisticated user doctrine." On cross-appeal, Montana
Dakota contends the district court committed error in denying its motion for summary
judgment on Chevron's contribution claim. Having carefully reviewed the record, we
conclude the district court made no reversible errors and thus affirm this state-law
diversity case for the reasons stated in the district court's memorandum opinions and
orders. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-